Citation Nr: 1117930	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for dermatitis.

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to December 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case has previously come before the Board.  In September 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The issue of entitlement to service connection for a skin disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for dermatitis was denied in an October 1987 rating decision.  The Veteran did not appeal and that decision is final.

2.  The evidence added to the record since the October 1987 rating decision pertaining to a skin disorder is relevant and probative.


CONCLUSION OF LAW

The October 1987 rating decision, which denied entitlement to service connection for dermatitis, is final.  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. The Veteran's claim is being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service connection for dermatitis was previously addressed and denied by the AOJ in October 1987.  At the time of the prior decision, the record included the service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for dermatitis was denied.  38 U.S.C.A. § 7105.  That decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in October 1987, the AOJ determined that there was no diagnosis of dermatitis, based on VA examination in April 1987 noting, "no lesions."  Since that determination, the Veteran has applied to reopen his claim of entitlement to service connection for a skin disorder.  The Board notes that while the appeal was pending and subsequent to the Board's 2009 remand, the Court issued a decision with regard to reopening claims.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that if new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, the evidence is sufficient to reopen the claim.  

In this case, service treatment records reflect complaints and/or findings pertinent to a skin disorder.  In addition, VA treatment record notes lesions about the face and neck consistent with acne in June 2006, and chronic oily skin and acne was diagnosed in February 2007.  This evidence cures one of the evidentiary defects at the time of the prior final denial, and is relevant and probative.  The evidence submitted since the prior final denial is new and material and the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service connection for dermatitis is reopened.  


REMAND

The Veteran asserts entitlement to service connection for a skin disorder, to include as a result of exposure to Agent Orange during service in Vietnam.  Having reviewed the evidence, the Board finds further development is necessary.  

As noted in both the October 1987 rating decision and the December 2006 rating decision, service treatment records reflect complaints and/or findings relevant to a skin disorder.  A June 2006 VA treatment record notes lesions about the face and neck consistent with acne and chronic oily skin, and a February 2007 record reflects a diagnosis of acne.  

Subsequent to the Board's remand the Federal Circuit vacated and remanded the lower court and held that medically competent evidence is not required in every case to "indicate" that the Veteran's disability "may be associated" with the Veteran's service for purposes of determining entitlement to VA examination.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  The Veteran in competent to report the appearance of his skin.  In light of the recent holdings in Shade and Colantonio the Veteran should be afforded an examination as to the etiology of any identified skin disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any identified skin disorder.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  Request that the examiner express an opinion as to whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified skin disorder is related to in-service disease or injury, to include any exposure to Agent Orange, or otherwise related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After completion of the above to the extent possible, readjudicate the claim.  The AOJ should ensure that any opinion obtained is complete and satisfies the directives in this remand.  If additional development is necessary in that regard, the AOJ should accomplish any further development prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


